 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Michael J. Mulder,                                     Case No.: 3:09-cv-0610-JAD-WGC

 4             Petitioner
                                                           Order Granting Motion to Extend Time
 5 v.

 6 William Gittere, et al.,
                                                                        [ECF Nos. 172]
 7             Respondents

 8

 9            Respondents have filed a motion to extend time to file their response to petitioner’s

10 second amended petition for writ of habeas corpus.1 The court finds that respondents’ request is

11 made in good faith and not solely for the purpose of delay. In addition, respondents’ counsel

12 represents to the court that opposing counsel does not oppose the request. Good cause appearing,

13            IT IS THEREFORE ORDERED that respondents’ motion to extend time to file their

14 response to petitioner’s second amended petition for writ of habeas corpus [ECF No. 172] is

15 GRANTED. The response to the second amended petition is due February 17, 2020. In all

16 other respects, the schedule set forth in the court’s order of May 2, 2019 (ECF No. 162) remains

17 in effect.

18            Dated: January 22, 2020

19                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
20

21

22

23
     1
         ECF No. 172.
